Citation Nr: 0701048	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970.  He served in Vietnam from June 1967 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran did not participate in combat with the enemy, 
and he has not identified a verifiable stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by a December 
2003 letter.  Although VA did not specifically inform the 
appellant that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that all pertinent available service 
records and all available post-service medical evidence 
identified by the appellant have been obtained.  The veteran 
has not identified any outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  In particular, the 
Board notes that further development to verify any of the 
veteran's claimed stressors is not warranted because the 
veteran has not provided sufficient details to permit 
verification.  In addition, further development to afford the 
veteran a VA examination is not in order because any 
resulting diagnosis of PTSD would not be based on a verified 
service stressor.  Therefore, the Board is also satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and the pertinent implementing regulation.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of the claim.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  

Factual Background

Service medical records are negative for a diagnosis of PTSD.  
According to the report of the separation examination, mental 
evaluation was normal.  Service personnel records show that 
the veteran did not receive awards indicative of 
participation in combat.  He served in Vietnam from June 1967 
to February 1969.  His MOS was rifleman.

The report of an October 2003 agent orange registry physical 
examination notes marijuana use as well as cocaine use.  It 
was also noted that the veteran was appropriately dressed, 
cooperative, friendly, oriented, and had a normal affect.  

A January 2004 mental health PTSD clinical team consultation 
notes that the veteran reported having insomnia, anger 
control and management issues, flashbacks, and nightmares.  
It was noted that the veteran had had no previous mental 
health evaluations or treatment.  The veteran reported a long 
history of difficulty controlling his anger, having 
nightmares about Vietnam and the death of himself and his 
parents, and trouble sleeping.  He identified his substance 
use as an effort to get sleep.  The veteran reported multiple 
exposures to stressful experiences, including combat, natural 
disaster, exposure to toxic substance, assault with a weapon, 
physical assault, sudden and violent death, sudden and 
unexpected death of someone close, life threatening illness 
or injury, and severe human suffering.  He identified his 
most disturbing experience as seeing bodies in Vietnam and 
the death of his parents.  The veteran reported symptoms of 
avoidance, hyperarousal, and emotional numbing.  The examiner 
stated that based upon the self-reported history from the 
veteran and interview data, the veteran appears to meet the 
criteria for PTSD, as his responses on written questionnaires 
were consistent with those of the veterans seen in the 
clinic.  The examiner further noted that due to the veteran's 
daily alcohol use, and the fact that he is seeking service 
connection, further evaluation is warranted before making a 
diagnosis.  The provisional diagnoses were rule out alcohol 
dependence, rule out marijuana abuse, rule out PTSD, nicotine 
dependence, and cocaine dependence in remission.  

A February 2004 VA nursing note states that the veteran 
suffers from alcoholism.  The impression was alcohol 
dependence, marijuana abuse, nicotine dependence, cocaine 
dependence in remission, and likely PTSD.

A March 2004 nursing note states that the veteran has 
diagnoses of alcohol dependence, marijuana abuse, nicotine 
dependence, cocaine dependence in remission, and likely PTSD.

A March 2004 mental health PTSD clinical team note states 
that the veteran was alert and oriented.  He was reluctant to 
disclose the amount of alcohol use.  Cognitive functioning 
was unchanged from the baseline.  His functioning was 
severely impaired across all areas, with emotional withdrawal 
from family, lack of socialization, and no recreation or 
exercise.  The diagnoses were alcohol and marijuana abuse and 
PTSD, chronic, with depressed mood, unable to determine 
severity due to alcohol use.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court 
of Appeals for Veterans Claims noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Court has consistently held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection for PTSD is 
warranted because it is the result of witnessing fellow 
marines being wounded and killed by rocket and mortar attacks 
during 1967 to 1969, when the veteran served in Vietnam.

First, the medical evidence of record does not properly 
support a diagnosis of PTSD.  None of the VA medical records 
contained in the file contains a diagnosis of PTSD based upon 
an in-service stressor.  In fact, of the two records on point 
that contain a diagnosis of PTSD, neither contains a firm 
diagnosis.  The January 2004 mental health consultation 
report notes that although the veteran appears to meet the 
criteria for PTSD, his daily alcohol use and other factors 
mandate further evaluation before making a final diagnosis.  
The report only lists "rule out PTSD" as a diagnosis.  
Furthermore, the March 2004 PTSD clinical team note indicates 
that although the veteran has PTSD, his alcoholism makes it 
difficult to distinguish symptoms and severity.  That same 
medical note also does not state the basis on which the 
diagnosis was made, nor was it made with the benefit of a 
review of the veteran's relevant medical history.  It appears 
to be based solely on the veteran's statements.  The other 
pertinent medical records only state a diagnosis of "likely 
PTSD."  

In addition, there is no evidence that the veteran 
participated in combat while in service.  Despite being 
notified of the information necessary to verify any alleged 
stressors, the veteran has only given general information 
regarding his alleged stressor, none of which is sufficient 
to verify such alleged stressor.

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


